EXHIBIT B
Fill In this Information to identify the case:

Debtor name

Hampstead Global, LLC

 

United States Bankruptcy Court for the: 20uthern District of New York

Case number (If known):

 

19-22721

 

 

Official Form 204

FI check if this is an
amended filing

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims and Are Not Insiders

12/15

 

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20

largest unsecured clalms.

Name of creditor and complete
mailing address, including zip code

Stacks Bowers Galleries
1231 East Dyer Road Suite 100
Santa Ana, CA, 92705

Josh Perzow
5875 Cavendish Blvd
Montreal, Quebec, H4W2X3

Barbara Etinson
5150 Macdonald Ave
Cote Saint Luc, H3X2V7

Ari Gati
2811 Colorado Ave #1
Santa Monica, CA, 90404

Ross Stokes

53b grange road
03-02 spring grove
Singapore, 249565

Bowse Law Group, P.C.
801 S. Figueroa St., 25th Floor
Los Angeles, CA, 90017

One Unit
228C Stanley Street
Singapore, 06873

Sam Katz

‘Urban Place Migdal Shalom 2
Montefiore St

Tel Aviv-Yato Isreal

Official Form 204

Name, telephone number,
and email address of
creditor contact

Nature of the claim
(for example, trade
debts, bank loans,
professional
services, and
government
contracts)

Unsecured Loan
Repayments related to
domain in escrow

Monies Loaned /
Advanced

Monies Loaned /
Advanced

Money
Loaned/advanced and
services rendered

Services

Services

Services

Indicate if
claim is
contingent,
unliquidated,
or disputed

Disputed

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims

Amount of unsecured claim

If the claim is fully unsecured, fill in only unsecured
claim amount. If claim is partially secured, fill in
total claim amount and deduction for value of
collateral or setoff to calculate unsecured claim.

Deduction for Unsecured
value of claim
collateral or

setoff

Total claim, if

partially

secured

1,300,000.00

180,000.00

150,000.00

105,000.00

5,750.00

2,000.00

1,250.00

1,220.00

page 1
10

11

12

13

14

15

16

19

20

Debtor

Hampstead Global, LLC

 

Name

,

Name of creditor and complete Name, telephone number,
mailing address, including zip code and email address of

Regus

520 White Plains Rd
Sulte 500

Tarrytown, NY, 10591

Carmen Marx
Wagramerstrasse 17-19 1220
Vienna Austria

Julie Aaron
2811 colorado ave #1
Santa Monica, CA, 90404

Division of Corporations
John G, Townsend Bldg
401 Federal Street Suite 4
Dover, DE, 19901

Identity digital
193 Avenue A
New York, NY, 10009

T Mobile Bankruptcy Team
PO Box 53410
Bellevue, WA, 98015

Corporate Filings LLC
30 N Gould St

STE 7001

Sheridan, WY, 82801

creditor contact

The Rocket Science Group, LLC

675 Ponce de Leon Ave NE
Suite 5000
Atlanta, GA, 30308

Digital Ocean LLC
101 6th Ave
New York, NY, 10013

Google Gsuite
1600 Amphitheatre Parkway
Mountain View, CA, 94043

Official Form 204

Case number (i known)

Nature of the claim Indicate If

(for example, trade
debts, bank loans,
professional
services, and
government
contracts)

Lease

Services

Telephone / Internet
services

Services

Services

claim Is
contingent,
unliquidated,
or disputed

19-22721

Amount of unsecured claim

If the claim is fully unsecured, fill in only unsecured
claim amount. If claim is partially secured, fill in
total clalm amount and deduction for value of
collateral or setoff to calculate unsecured claim.

Total clalm, If Deduction for Unsecured

partlally value of claim
secured collateral or
setoff

1,000.00

720.00

325.00

300.00

250.00

102.75

45,00

25,00

10.00

10.00

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Clalms page 2
